Citation Nr: 0800646	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-26 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for residuals of a 
right hand injury secondary to post-traumatic stress disorder 
(PTSD).

2.	Entitlement to service connection for hepatitis C.

3.	Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran had active duty service from January 1968 to 
September 1970, including service in the Republic of Vietnam 
between January 1969 and      September 1970.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a September 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

In a June 2005 rating decision, the RO granted then-pending 
claims for service connection for bilateral hearing loss, and 
tinnitus.  Hence, these claims are no longer before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997). 

For the reasons indicated, the issues of service connection 
for hepatitis C, and a  low back disorder are addressed in 
the REMAND portion of the decision below  and are REMANDED to 
the RO via the Appeals Management Center (AMC),            in 
Washington, DC.

The record raises the issue of entitlement to an increased 
rating for PTSD. This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.


FINDING OF FACT

The competent medical findings raise a reasonable doubt 
whether the veteran's November 2001 right hand injury was 
incidental to his service-connected PTSD.  


CONCLUSION OF LAW

Resolving reasonable dount in the veteran's favor, residuals 
of a right hand injury are proximately due to or the result 
of his PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007);  38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA 
has certain duties to notify and assist the veteran.  Given 
the decision to grant entitlement to service connection for 
residuals of a right hand injury, an extensive discussion as 
to VA's compliance with the VCAA is obviated.  Of course, 
following the issuance of a rating decision implementing this 
decision the veteran retains the right to challenge either or 
both the effective date and the rating assigned.  In the 
absence, however, of such a rating decision, and the RO's 
initial consideration of what rating and effective date are 
warranted, it is premature to address whether the veteran was 
prejudiced by any failure by VA to provide notice on these 
elements.

Analysis

Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during     active duty service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).              The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that a claimant     is also entitled to service connection on 
a secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In the present case under consideration, a June 2003 rating 
decision granted entitlement to service connection for PTSD, 
with an initial evaluation of 50 percent, effective  June 19, 
2002.  The assigned effective date corresponded to the date a 
formal claim for that benefit was received.  

Through correspondence provided to the RO in March 2003, the 
veteran also requested entitlement to service connection for 
residuals of a right hand injury, based upon an alleged 
secondary medical relationship to PTSD.  

Private treatment records from 1995 onward indicate that the 
veteran was prescribed Ritalin on a continuous basis for 
treatment of adult attention-deficit disorder (ADD).  A March 
2001 clinical record states in part, the diagnoses of  ADD 
and depression.  A November 2001 report from K. Kinsell, 
M.D., indicates that the veteran reported having attempted 
suicide the preceding evening                   by injecting 
his right wrist with Ritalin.  The hand was now painful and 
showed other signs of pathology.  The physician stated that 
she had urged the veteran to    go to a civilian hospital for 
treatment.  It was indicated that he had been under 
tremendous social stress recently due to family problems and 
loss of his job.             A further consultation the next 
month stated it had been determined that the injured hand 
would require surgery to remove the tips of three fingers, 
the fifth finger,       and part of the thumb, and he 
underwent this procedure in January 2002.

An August 2002 letter from Dr. Kinsell states the opinion 
that the veteran was unable to work at that time due to the 
residuals of his right hand injury, and also  due to 
depression.  It was explained that with regard to psychiatric 
disability,            the patient took medication for 
depression and PTSD.  He had attempted suicide       in 
November 2001.

The October 2002 evaluation of G. Denes, Ph.D., states that 
as to medical history, the veteran became depressed about 
several issues one year earlier.  Initially, the events of 
September 11, 2001 began to give him problems because of his 
war experiences in Vietnam.  Dr. Denes noted that the veteran 
was a helicopter crew chief with a Medivac unit, and his 
recollection of these experiences bothered him a great deal 
at the time of the events in New York.  According to the 
veteran's report, he was driving his tractor trailer to New 
York City when the attacks on 9/11 occurred.  Soon afterwards 
he lost his job due to a back injury, and his marriage ended.  
In November 2001 he injected boiled Ritalin into his hand, 
and almost lost the hand.  The injury required surgical 
removal of the tips of several fingers to remove dead tissue 
and avoid the possibility of gangrene.  The psychologist 
diagnosed recurrent major depression, without psychotic 
features; PTSD; polysubstance dependence; and a personality 
disorder not otherwise specified with avoidant features.

Dr. Denes further indicated that the veteran had experienced 
chronic adjustment problems in relationships for years.  It 
was thought that alcohol and drugs led to the demise of some 
of those relationships.  According to the psychologist, there 
was no doubt in her mind that the patient had been intent on 
eliminating his emotional pain and burdens.  It was 
considered that the veteran    still experienced some 
symptoms that were severe in degree.  The psychologist 
observed that the veteran was seeing a VA therapist, and 
stated that the PTSD issues related to his Vietnam experience 
hopefully would be addressed there.  Further indicated was 
that some positive developments had occurred in the course of 
his treatment notwithstanding recent stressful situations.

In his March 2003 personal statement, the veteran explained 
that in November 2001 he had attempted suicide in connection 
with the incident in which he injured his right hand.  He 
stated that at the time, he had just been fired from his job 
position  as a tractor trailer driver.  The veteran had 
previously been required to drive through         New York 
several times, and after the events of September 11th he had 
become paranoid and could no longer drive a truck.  He 
indicated that the concern for an explosion, flashbacks, and 
other symptoms kept him in constant fear.  The appellant 
described as another stressful factor the end of a marriage.

The veteran underwent VA psychiatric examination in May 2003.  
His past medical history referenced the November 2001 suicide 
attempt, and a recent diagnosis of hepatitis C.  A mental 
status examination indicated reports of difficulty having  
close relationships, impulsivity, and the suicidal attempt 
that took place in 2001.  The diagnosis was chronic PTSD.

During a November 2007 Board hearing, the veteran testified 
that his symptoms and manifestations of PTSD, and problems 
dealing with the consequences of that disorder were the 
primary underlying reasons for his November 2001 attempted 
suicide which caused a permanent injury to his right hand.  

Following the comprehensive consideration of the evidence of 
record, it is determined that the criteria for service 
connection are satisfied.  As an initial matter, the claimed 
injury in November 2001 while preceding the grant of service 
connection for PTSD by several months, is nonetheless 
sufficiently contemporaneous with the ongoing manifestation 
of PTSD to provide a tenable basis for secondary service 
connection.   The RO has recognized PTSD as a compensable 
disability, assigning an effective date of service connection 
in June 2002.  While this effective date contemplated the 
date of filing of a claim for benefits under 38 C.F.R. § 
3.400(b)(2), there is further evidence including by VA 
examination that PTSD was of a chronic and longstanding 
nature.  Hence, in all likelihood PTSD existed at the time of 
a November 2001 right hand injury. The underlying PTSD was 
present as a service-related disorder albeit not yet a 
service-connected disorder.  The Board observes that there is 
no express provision against such an analysis for purposes of 
secondary service connection.  Jones v. West.  12 Vet. App. 
383, 387 (1999) (Kramer, dissenting) ("there is nothing in 
the language of [38 C.F.R.] § 3.310(a) that would preclude 
secondary service connection for a secondary disability that 
arises prior to the effective date of service connection for 
the primary disability.")

At its essence the relevant question is whether there was a 
causal association between the identified injury and service-
connected disability.  On this subject, there is sufficient 
basis in the medical evidence to substantiate the requisite 
etiological relationship between the November 2001 injury, 
and the veteran's PTSD.  This consists of in part the October 
2002 psychologist's report pertaining to medical history, 
explaining that the veteran had continuing problems related 
to prior traumatic in-service experiences in the months 
preceding the November 2001 injury.  His recollection of 
these experiences had become heightened due to the events of 
September 11, 2001.  The psychologist's treatment summary 
identified PTSD as a significant factor in the appellant's 
overall condition for which treatment was ongoing, 
notwithstanding that there were some other contributing 
factors to stress in his life such as loss of a job and 
familial discord, both of which arguably are impacted by 
PTSD.   

Similarly of probative value is the May 2003 VA psychiatric 
examination which included mention of the November 2001 
incident in the course of an objective assessment of the 
symptoms of PTSD.  Notably, the only psychiatric diagnosis 
the VA examiner provided was PTSD, whereas various earlier 
private clinical records had indicated the basis for any 
mental health symptoms was that of a depressive disorder and 
adult ADD. 

Accordingly, the preponderance of the competent evidence at 
least raises a reasonable doubt in establishing that the 
veteran's right hand injury residuals are attributable to his 
PTSD.  In reaching this determination, as to the role of PTSD 
symptoms as a causative factor when considered in view of 
other contributing stressful life circumstances, any 
reasonable doubt in this regard is resolved in the 
appellant's favor.  See 38 C.F.R.§ 3.102.  There is also the 
aforementioned evidence of PTSD as a primary contributing 
disorder if not the only cause as documented.  The fact that 
the original effective date of service connection was some 
months post-injury is not dispositive, given that service-
related PTSD symptoms were clearly contemporaneous with the 
November 2001 incident.

Hence, the objective criteria for service connection for 
residuals of a right hand injury, secondary to service-
connected PTSD, are met.


ORDER

Service connection for residuals of a right hand injury 
secondary to PTSD is granted.


REMAND

The competent diagnosis of record of hepatitis C was set 
forth by an August 2002   VA outpatient consultation.  As for 
the relevant documented medical history, service treatment 
records lack any specific mention of hepatitis or suspected 
liver disease, or confirmation of risk factors.  The veteran, 
however, states that he was hospitalized during service due 
to hepatitis for approximately two weeks, initially in Long 
Binh, Vietnam, and then later near Cam Ranh Bay.  These 
records if available and maintained separately from his usual 
in-service treatment records would arguably be of direct 
relevance to his claim.  Consequently, the RO should request 
more detailed information from the veteran on the location 
and dates of his in-service hospitalization.  Based on his 
response the RO must conduct a supplemental records request 
with the National Personnel Records Center (NPRC).  See 38 
C.F.R. § 3.159(c)(2) (VA will undertake reasonable efforts to 
obtain relevant records in  the custody of a Federal 
department or agency).

In addition, the veteran describes as the circumstance which 
he believes led to the onset of hepatitis C, i.e., his 
exposure to blood as a helicopter mechanic with a Medevac 
unit, since he had a significant flight time as a crew member 
assisting with transporting wounded individuals to medical 
facilities.  The veteran's personnel file including his DD-
214 (Report of Separation from Service) provides consistent 
information that he served in Vietnam.  He had a military 
occupational assignment of helicopter mechanic, and later as 
helicopter crew chief.  He received, amongst other citations, 
the Air Medal and Aircraft Crewman Badge.  Medical records 
show he was cleared for flight duty.  Finally, he was 
attached to a medical unit while serving in Vietnam.

Regardless then of the outcome of the above-mentioned 
development for evidence of hepatitis in service, the 
veteran's own statement concerning in-service exposure to 
blood as a risk factor for illness should be deemed credible 
evidence of in-service injury.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  There is also evidence on 
file of a period of drug use during service and more recent 
polysubstance abuse, in early remission, which must be taken 
into consideration, given that service connection for the 
same is precluded as arising out of willful misconduct.  38 
U.S.C.A. § 105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1(m), 
3.301(d) (2007).  Therefore, a VA examination to determine 
the likely etiology of hepatitis C is in order, to include 
consideration of both unavoidable risk factors from service 
and those otherwise for which service connection is precluded 
when involving drug or alcohol abuse.  38 U.S.C.A. 
§ 5103A(d). 

Clarification is also necessary as to the etiology of the 
claimed low back disorder.  The presence of chronic back pain 
is indicated in VA outpatient records from October 2002 
onwards.  The veteran alleges that his service led to 
development of  a back disorder as he experienced an injury 
during advanced bayonette training in 1968 when he fell 
across a sand bag wall about two feet high.  He describes 
further  injury when having to brace for difficult landings 
while aboard helicopters and in assisting with carrying of 
wounded individuals in his duty assignment.  

The service medical history in this regard is provided by a 
normal January 1968 examination for purposes of service 
entrance.  A March 1968 flight physical duty noted an injury 
three years prior to service during which the veteran pulled 
a back muscle.  Further noted was a report that he had fallen 
during basic training and experienced occasional aches on 
prolonged standing.  The appellant received continuing 
treatment for low back pain between January and May 1968.  In 
April 1970, he was seen for muscle spasm, left side, at the 
level of L1-L3.  Based on these findings, a VA orthopedic 
examination is required to determine if the veteran currently 
has a lower back disability that is of service origin.

The veteran has also indicated through recent hearing 
testimony that he is in receipt of disability benefits from 
the Social Security Administration (SSA), which is pertinent 
to both matters that remain on appeal.  Thus, on remand the 
RO should acquire the SSA's administrative decision on the 
veteran's claim before that agency, along with the supporting 
medical records for this determination.  See Woods v. Gober, 
14 Vet. App. 214, 222 (2000).

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO should send the veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims that remain 
on appeal.

2.	The RO should request that the veteran 
provide additional information concerning 
a claimed period of hospitalization for 
hepatitis during service, including the 
specific dates, and the exact location of 
the facility where treatment was provided.  
Upon receipt of this information, a 
supplemental records request for these 
records should be sent to the National 
Personnel Records Center.

3.	The RO must attempt to secure a copy of 
any decision of the Social Security 
Administration pertaining to the veteran's 
award of disability benefits, as well as 
copies of all medical records upon which 
that decision was based.  All records 
secured must be associated with the             
claims file.  

4.	Then obtain all additional records 
pertaining to treatment provided for 
hepatitis C and a low back disorder since 
March 2005, including any records on file 
with the Montgomery VA Medical Center and 
Dothan Community Based Outpatient Clinic, 
and associate this evidence with the file.  

5.	Upon completion of the requested 
development,        the RO should schedule 
the veteran for a VA gastroenterology 
examination.  The veteran's claims folder 
must be provided to the examiner for 
review.  The examiner should perform all 
testing necessary to determine the 
diagnosis and etiology of any hepatitis C.  
Thereafter, the examiner must specifically 
opine whether it is at least as likely as 
not  (i.e., is there a 50/50 chance) that 
hepatitis C was incurred or aggravated in-
service.  In providing the requested 
determination the examiner must consider 
the alleged in-service risk factor of 
blood exposure during service as a 
helicopter crewman assigned to a medical 
unit assisting with the transportation of 
wounded soldiers.  The examiner must also 
address whether it is more likely than not 
that the veteran's hepatitis C is a result 
of his history of polysubstance abuse 
including use of heroin during service.  A 
complete rationale must be provided for 
any opinion proffered.

6.	The veteran should also be scheduled to 
undergo an orthopedic examination in 
regard to his claimed low back disability.  
The claims folder must be made available 
for the examiner to review.  Any tests 
deemed necessary should be accomplished.  
The VA examiner is to provide a 
comprehensive diagnosis of the nature and 
etiology of any current back disability.  
Following the objective examination, the 
physician should indicate whether there is 
clear and unmistakable evidence of a back 
disorder that pre-existed military 
service, based on the March 1968 notation 
of a back muscle strain three-years 
previously.  If so, then the examiner 
should address whether any pre-existing 
disorder underwent a permanent worsening 
in service beyond its natural progression.  

If the veteran did not enter service with 
a preexisting chronic back disorder, then 
the physician must indicate whether it is 
at least as likely as not, i.e., is there 
a 50/50 chance, that any currently 
diagnosed back disorder is causally 
related to service.  A complete rationale 
must be provided for any opinion offered.  
If the VA examiner concludes that an 
opinion cannot be offered without engaging 
in speculation then she/he should indicate 
this.

7.	The RO should review the medical 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If these 
reports are deficient in any manner, the 
RO must implement corrective procedures at 
once.

8.	The veteran is hereby notified that it 
is his responsibility to report for all 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of  the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

9.	Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for hepatitis C and a low back 
disorder.  If the benefits are not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before  
the file is returned to the Board for 
further appellate consideration.



The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


